ORDER CREATING LAW STUDENT DIVISION OF THE OKLAHOMA BAR ASSOCIATION
Upon Application of the Oklahoma Bar Association House of Delegates, the Rules Creating and Controlling the Oklahoma Bar Association are hereby amended as set forth in Exhibit A attached hereto.
ALL JUSTICES CONCUR.
Exhibit A
Article II, Section l.A.
Law Students who are currently enrolled in a law school accredited by the American Bar Association may affiliate and participate in the Oklahoma Bar Association with limited rights and privileges as provided in the Bylaws of the Association.